Name: Council Regulation (EEC) No 774/87 of 16 March 1987 amending Regulation (EEC) No 857/84 adopting general rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 3 . 87 Official Journal of the European Communities No L 78/3 COUNCIL REGULATION (EEC) No 774/87 of 16 March 1987 amending Regulation (EEC) No 857/84 adopting general rules for the application of the levy referred to in Article Sc of Regulation (EEC) No 804/68 in the milk and milk products sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, producers who satisfy certain objective criteria may be given priority treatment in such redisribution ; whereas these criteria should be determined, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS DECISION : Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk roducts ('), as last amended by Regula ­ tion (EEC) No 773/87 (2), and in particular Article 5c (6) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parli ­ ament (3), Article 1 Regulation (EEC) No 857/84 is hereby amended as follows : 1 . In Article 1 ( 1 ):  '75 %' in the first indent is replaced by ' 100 % ',  the last subparagraph is deleted. 2. In Article 4a :  in paragraph 1 , 'For the first two periods of 12 months' is replaced by 'For the five additional levy application periods specified in Article 5c of Regu ­ lation (EEC) No 804/68 ',  the following paragraph is added : '3 . (a) The levy shall be charged on all quantities in excess of the individual reference quantities, after any corrections have been made'. 3 . In the first subparagraph of Article 9 (4), 'for the first two periods of 12 months' is replaced by 'for the five additional levy application periods specifed in Article 5c of Regulation (EEC) No 804/68 '. 4 . The following subparagraph is added to Article 10 : 'The levy shall be charged on all quantities in excess of the individual reference quantities, after any correc ­ tions have been made'. Whereas Article 4a was inserted in Council Regulation (EEC) No 857/84 (4), as last amended by Regulation (EEC) No 1305/85 (*), in order to allow producers to adjust to the additinal levy arrangement gradually ; whereas the production reductions decided upon for the fourth and fifth periods of the application of the arrangement and the efforts they will call for mean that the period of appli ­ cation of the said Article 4a must be extended until the end of the fifth period of application of the additional levy ; Whereas Article 1 of Regulation (EEC) No 857/84 diffe ­ rentiates the levy rate according to whether formula A or formula B is used ; whereas, since the possibilities for compensation between quantities produced and quantities not used are now comparable for both formulas, this differentiation is no longer justified ; whereas these two rates should, therefore, be made identical ; Whereas Article 5c ( 1 ) of Regulation (EEC) No 804/68 , provides, where formula B is used, for the quantities avai ­ lable for redistribution to be allocated proportionally to the individual reference quantities ; whereas, however, Article 2 This Regulation shall enter into force onthe day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 April 1987. (') OJ No L 148 , 28 . 6. 1968 , p. 13 . (2) See page 1 of this Official Journal . (3) OJ No C 97, 24. 11 . 1968 , p. 112. (&lt;) OJ No L 90, 1 . 4. 1984, p. 13 . V) OJ No L 137, 27 . 5 . 1985, p. 12 . No L 78/4 Official Journal of the European Communities 20 . 3 . 87 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 March 1987. For the Council The President L. TINDEMANS